          Case 2:20-cv-03649-PBT Document 29 Filed 12/04/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

POLYSCIENCES, INC.,                               :
                                                  :
                       Plaintiff,                 :
        v.                                        :             CIVIL ACTION
                                                  :
                                                  :             NO. 20-3649
JOSEPH T. MASRUD,                                 :
                                                  :
                       Defendant.                 :

                                              ORDER

       AND NOW, this __4th__ day of December 2020, upon consideration of Plaintiff’s

Unopposed Motion to Seal Exhibits, IT IS HEREBY ORDERED AND DECREEED that the

Clerk shall place under seal:

       1. Exhibit C to Plaintiff’s Motion to Compel Discovery (ECF 23-5) and;

       2. Exhibit 9 to Exhibit A to Plaintiff’s Motion to Amend Complaint (ECF 24-3 at pp.

             90/113 to 93/113).




                                                  BY THE COURT:

                                                  /s/ Petrese B. Tucker
                                                  ___________________________
                                                  Hon. Petrese B. Tucker, U.S.D.J.
